BOEHM, Justice,
dissenting.
I respectfully dissent. This stop was based on the officer’s observing Washington cross the center line and also the officer’s suspicion, based on Washington’s appearance, that Washington had violated helmet requirements applicable to those under eighteen years of age who operate motorcycles. Because the officer observed crossing the center, he had probable cause that a traffic infraction had occurred. The majority appears to address the stop as a “Terry stop,” i.e., a stop based on reasonable suspicion, not probable cause, and also cites authority that deals with questions to persons who have not been pulled over by exercise of authority. Although I ultimately agree that the Fourth Amendment does not prohibit brief questioning on unrelated subjects during a Terry stop, in my view encounters, Terry stops, and stops on probable cause are not interchangeable under the Fourth Amendment. I therefore do not concur in the majority’s Fourth Amendment analysis.
The Indiana Constitution is the basis of my disagreement with the majority’s disposition of this case. Questioning directed to processing a traffic violation and protecting officer safety is reasonable as to both Terry stops and stops based on probable cause. But I do not believe a person stopped for a traffic violation is rendered fair game for questions on unrelated subjects. Here the officer asked Washington whether he had any drugs, then asked for and received consent to search Washington’s person.1 Both questions were posed at a time when Washington reasonably believed he was not free to go on his way. For the reasons explained below I believe this procedure crossed the line imposed by the Indiana Constitution on traffic stops.
I. Unrelated Questioning Under the Fourth Amendment
Federal authority is not entirely clear on the permissible scope of questioning under various degrees of detention. First, to the extent the majority opinion addresses investigation for potential underage helmet-lessness, I believe its citation of United *1209States v. Childs, 277 F.3d 947 (7th Cir.2002), is misplaced. The Seventh Circuit en banc opinion in Childs expressly limited the scope of its discussion to arrests with probable cause and disclaimed addressing traffic stops based on the lesser standard of reasonable suspicion.2 Second, I question the majority’s reliance on Florida v. Bostick, 501 U.S. 429, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991), and other cases permitting officers to ask questions of persons who have not been pulled over or otherwise arrested. As I see it, there is a fundamental difference between an officer’s approaching a person on the street to ask questions, and an officer’s pulling a vehicle over by exercise of law enforcement power. The person on the street may be inclined to submit to questioning, but would not perceive that he or she is required to comply. The driver of a vehicle that has been stopped by law enforcement would assume that compliance with authority is not optional. And that assumption would be correct, because a charge of resisting law enforcement backs up the officer’s authority. See Ind.Code §§ 34-28-5-3.5 (2004) (failing to identify self to officer is a Class C misdemeanor), 35-44-3-3 (West Supp.2008) (knowingly or intentionally using a vehicle to flee from a law enforcement officer who has ordered a stop is a Class D felony).
At one time the Fourth Amendment rule seemed fairly clear as to the scope of permissible questions in a Terry stop. United States v. Brignoni-Ponce, 422 U.S. 873, 95 S.Ct. 2574, 45 L.Ed.2d 607 (U.S. 1975), dealt with a Terry stop based on reasonable suspicion but not probable cause. The Court expressed Justice Ruck-er’s view that both scope and duration of questioning were limited by the subject giving rise to the stop. Specifically, the Court held that
when an officer’s observations lead him reasonably to suspect that a particular vehicle may contain aliens who are illegally in the country, he may stop the car briefly and investigate the circumstances that provoke suspicion. As in Terry, the stop and inquiry must be “reasonably related in scope to the justification for their initiation.” The officer may question the driver and passengers about their citizenship and immigration status, and he may ask them to explain suspicious circumstances, but any further detention or search must be based on consent or probable cause.
Id. at 881-82, 95 S.Ct. 2574. If these limits apply to a stop based on reasonable suspicion of an immigration violation, they certainly apply to a stop based on reasonable suspicion of the lesser offense of a traffic infraction and limit questioning to resolution of the reasonable suspicion justifying the stop.
I think, however, that Muehler v. Mena, 544 U.S. 93, 125 S.Ct. 1465, 161 L.Ed.2d 299 (2005), has resolved this issue differently under the Fourth Amendment. Mena dealt with questioning of a person detained during a search of a residence conducted pursuant to a warrant based on probable cause of weapons and gang viola*1210tions. The Court held that extended questioning regarding immigration status was not prohibited. Mena’s basic holding was that the questioning did not violate the Fourth Amendment because it did not extend the detention and was not itself a search or seizure. The Mena majority, in footnote 3, expressly disavowed the view that Brignoni-Ponce created a “requirement of particularized suspicion for purposes of inquiry into citizenship status.” I take this to mean that no independent reasonable suspicion is required to explore unrelated subjects if the stop itself is lawful. If applied to Terry stops, this footnote may be -viewed as dicta, but it seems to me to be a cabining in of Brignoni-Ponce and to apply equally to Terry stops. I therefore agree with the courts that have taken Mena’s reasoning to apply to questions asked during traffic stops and that have evaluated unrelated questions solely in terms of whether they significantly extended the duration of the stop.3
I freely concede that other courts have concluded that under the Fourth Amendment even a stop with probable cause is limited to the reason for the stop,4 or is limited by some combination of scope and duration.5 Because this is an issue of federal constitutional law, we are bound by our understanding of the Supreme Court’s opinion, even if as some have suggested, permitting unrelated questioning without reasonable suspicion is “totally at odds with the Temj line of Supreme Court decisions on the limits applicable to temporary detentions.” Wayne R. LaFave, 4 Search & Seizure § 9.3(d), at 391 (4th ed.2004). In view of Mena, I agree with the majority that the Fourth Amendment does not bar brief questioning of a person subjected to a Terry stop.
*1211II. Unrelated Questioning Under the Indiana Constitution
Although I agree with the majority’s conclusion that the Fourth Amendment does not restrict the scope of the officer’s questioning of Washington, I would affirm the trial court’s grant of Washington’s motion to suppress because I believe continuing the seizure to explore unrelated subjects violated article I, section 11 of the Indiana Constitution.
As the majority notes, article I, section 11 of the Indiana Constitution protects citizens against unreasonable seizures, including unreasonable detentions for traffic violations. State v. Quirk, 842 N.E.2d 334, 343 (Ind.2006). A traffic stop is not unreasonable if an officer has observed a traffic violation or reasonably suspects that the motorist is engaged in, or about to engage in, illegal activity. Id. at 340. In a stop based on either probable cause or reasonable suspicion, it is clear that an officer may request the driver’s license and registration and may ask about weapons or other threats to officer safety. Lockett v. State, 747 N.E.2d 539, 543 (Ind.2001). It is also clear that an officer may undertake an investigation unrelated to the initial reason for the stop after developing reasonable suspicion of a second violation, for example where the officer smells alcohol on the breath of a driver stopped for speeding. Wilson v. State, 745 N.E.2d 789, 791 (Ind.2001).
It is another matter, however, whether a stop grounded only on observation or reasonable suspicion of a traffic violation permits the officer to inquire into any form of illegal activity that strikes his fancy. Indiana statutes and the state and federal constitutions guarantee all citizens freedom from arrest for a chat about potential crimes without probable cause. Unlike the Fourth Amendment analysis, the reasonableness of a traffic stop under the Indiana Constitution turns on a balance of (1) the degree of concern, suspicion, or knowledge that a violation has occurred, (2) the degree of intrusion the method of the search or seizure imposes on the citizen’s ordinary activities, and (3) the extent of law enforcement needs. Litchfield v. State, 824 N.E.2d 356, 361 (Ind.2005). The Indiana Constitution, by prohibiting stops without reasonable suspicion, resolves this balance in favor of the individual’s privacy if there is no basis to interdict the individual’s freedom of movement. I believe a citizen, innocent or not, who is pulled over based on a traffic infraction has the same privacy interest as anyone else, and law enforcement’s need to engage that citizen in questioning on unrelated subjects is no greater as to that person than as to any other. As a result, the same constitutional balance requires limiting questioning to the offense justifying the stop.
The majority finds sufficient degree of suspicion of a violation because the officer had reason to believe that a traffic violation occurred. The officer’s observation of a violation gave him reason to stop Washington, but no reasonable suspicion to extend the seizure to unrelated subjects. Reasonable suspicion of one offense does not justify relaxation of the basic guarantee that seizures be reasonable as to other unrelated possible offenses. To be sure, suspicion of an offense invokes the needs of law enforcement to pursue investigation of that offense. But as Justice Rucker puts it, once that investigation is complete, the officer’s job is done. Moreover, an evaluation of the reasonableness of a search or seizure requires that interests of law enforcement be balanced against a concern for excessive discretion in selection of the persons to be investigated. Litchfield, 824 N.E.2d at 360. Because of the sheer number of traffic regulations, police can often generate probable cause *1212or reasonable suspicion to detain a vehicle within a matter of minutes. The ease of justifying a traffic stop gives police wide discretion over which vehicles to stop and raises the danger that this discretion may be used to engage in fishing expeditions as to targeted citizens. We noted this concern in Mitchell v. State, 745 N.E.2d 775, 787 (Ind.2001), where we held that article I, section 11 of the Indiana Constitution does not prohibit police from conducting a justified traffic stop, even if the motive may be investigation of other criminal activity, but cautioned against “ensuing police investigatory conduct that may be excessive and unrelated to the traffic law violation.” The majority is correct that the degree of intrusion incident to brief questioning may be short in duration. But unrelated questioning, even if only a single word, does intrude on the driver’s privacy interest, and in a context where the driver’s freedom has been curtailed, it goes too far.
I think the majority’s reliance on the extent of law enforcement needs is misplaced. Without some indication of other offenses, the needs of law enforcement in processing a traffic offense are no greater than with respect to any citizen. And if criminal activity is truly afoot, we have accepted the officer’s explanations for extended questioning. E.g., Myers v. State, 839 N.E.2d 1146, 1148-49, 1154 (Ind.2005) (describing officer’s observations of a strong cologne scent and the driver’s shaking hands, nervousness, excited talking, and constricted pupils as “significant indicators” of contraband); Halsema v. State, 823 N.E.2d 668, 670-71 (Ind.2005) (officer observed vehicle’s occupants bending down and making furtive gestures, and noticed a case of beer in the back seat, the driver’s bloodshot eyes, and odor of alcohol on the driver’s breath).
In sum, I believe that the Indiana Constitution requires reasonable suspicion of a separate offense before an officer conducting a traffic stop may broaden the questioning to other subjects beyond those appropriate to process the traffic violation and protect officer safety. Arrests for more serious offenses typically do not afford such wide discretion as to whom to investigate. The extent to which those arrests justify more extensive questioning is a subject for another day.

. Washington raises no claim based on the absence of a “Pirtle warning,” i.e., an advisement of the right to counsel, required under the Indiana Constitution before obtaining consent to a search from a person in custody. See Sims v. State, 274 Ind. 495, 500, 413 N.E.2d 556, 559 (1980); Pirtle v. State, 263 Ind. .16, 29, 323 N.E.2d 634, 640 (1975). Unlike Jones v. State, 655 N.E.2d 49 (Ind.1995), the officer here did not make clear to Washington that he was free to go on his way before making these requests, so Washington was still in custody when he consented to the search. Presumably for this reason, some officers end a traffic stop, thereby releasing the vehicle and its passengers from custody, and then pose questions directed to unrelated crimes, usually those involving controlled substances. See, e.g., Campos v. State, 885 N.E.2d 590, 595 (Ind.2008) (officer told driver to "drive safe” and shook hands before asking whether anything illegal was in the car).


. The Seventh Circuit explained:
A person stopped on reasonable suspicion must be released as soon as the officers have assured themselves that no skullduggery is afoot. Probable cause, by contrast, justifies a custodial arrest and prosecution, and arrests are fundamentally different from Terry stops.
[[Image here]]
The police had probable cause to believe that the car’s driver, and Childs himself, had committed traffic offenses. That justified arrests, which make it unnecessary for us to decide whether and if so how the "scope” limitation for Terry stops differs from the "duration” limitation.
Childs, 277 F.3d at 952-53.


.United States v. Olivera-Mendez, 484 F.3d 505, 510 (8th Cir.2007) (asking questions related to possible drug trafficking without reasonable suspicion did not extend the stop for speeding and was therefore reasonable); United States v. Mendez, 476 F.3d 1077, 1080-81 (9th Cir.2007) (holding that unrelated questioning need not be supported by separate reasonable suspicion if it does not prolong the stop); United States v. Alcaraz-Arellano, 441 F.3d 1252, 1259 (10th Cir.2006) (asking unrelated questions while writing a warning ticket did not unreasonably lengthen the stop); United States v. Hernandez, 418 F.3d 1206, 1209 n. 3 (11th Cir.2005) (noting that duration is the test of reasonableness, and while processing the driver’s license and registration, the officer may "also ask questions — even questions not strictly related to the traffic stop”); United States v. Burton, 334 F.3d 514, 518-519 (6th Cir.2003) (asking a few questions about illegal activity without reasonable suspicion is not unreasonable); United States v. Shabazz, 993 F.2d 431, 437-38 (5th Cir.1993) (holding that unrelated questioning that occurs while officers are waiting for a computer check does not unreasonably extend the detention).


. State v. Smith, 184 P.3d 890, 902 (Kan.2008) ("[W]e are not persuaded that Mena can be read as an alteration or abandonment of the rules regarding the limited scope of a Terry stop.... [W]e hold that the [Kansas] Court of Appeals erred in ruling that Mena allows law enforcement officers to expand the scope of a traffic stop to include a search not related to the purpose of the stop, even if a detainee has given permission for the search.").


. United States v. Blair, 524 F.3d 740, 752 (6th Cir.2008) (holding that although asking for consent to search did not unreasonably extend the stop, calling canine unit to the scene without reasonable suspicion of other crimes "extended the scope and duration of the stop beyond that necessary to issue a citation for a tag-light violation” and the remainder of the stop violated the Fourth Amendment); United States v. Henderson, 463 F.3d 27, 46 (1st Cir.2006) (when officer lacked reasonable suspicion regarding passenger and passenger would have been unable to drive the vehicle for driver with suspended license, asking for identification from passenger expanded the scope and prolonged the stop).